___________

                                    No. 95-3808
                                    ___________

C. G. McFarland, individually            *
and as parent and natural                *
guardian of T.W., a minor,               *
                                         *
              Plaintiff-Appellant,       *
                                         *   Appeal from the United States
        v.                               *   District Court for the
                                         *   District of Minnesota.
First Union Management, Inc.,            *
a foreign corporation,                   *        [UNPUBLISHED]
                                         *
              Defendant-Appellee.        *

                                    ___________

                     Submitted:     July 11, 1996

                         Filed:     August 28, 1996
                                    ___________

Before FAGG, LAY, and HEANEY, Circuit Judges.

                                    ___________

PER CURIAM.


        C.G. McFarland filed suit on behalf of her minor son, T.W., against
First Union Management, Inc., which operates the Crossroads Shopping Center
Mall in St. Cloud, Minnesota.         T.W., an African-American male, alleges
First Union discriminated against him in violation of 42 U.S.C. § 1981 and
the Minnesota Human Rights Act, Minn. Stat. §§ 363.01-.20 (1994), by
banning him from the mall's premises for a year because of his race
following an incident of attempted theft by a caucasian juvenile, J.V., on
March    16, 1994.    T.W. also alleges First Union's employees falsely
imprisoned him at that time.        The district court, the Honorable James M.
Rosenbaum, granted summary judgment to the defendant.         McFarland appeals.
We affirm.


        On March 16, 1994, employees of Scheel's Sport Shop, located
in the mall, requested First Union's security officials to investigate a
suspect, J.V., for shoplifting.    J.V. was observed peeling the sticker off
a low-priced cap and putting it onto a regular-priced cap.      He then went
to the cashier to pay for the cap he had taken.    Host Dep. at 20-21.    T.W.,
who had come to the mall with J.V., waited for J.V. outside the store.
T.W. inquired of an official what J.V. had done.    The official asked if he
was with J.V. and, when T.W. said yes, the official told T.W. to come with
him.    The two young men were questioned by the security officials.      Based
upon the investigation, First Union requested the young men to sign
documents banning them from the mall.   T.W. was banned for one year due to
the alleged theft by swindle.     J.V. was banned for the same reason for a
period of eighteen months.


        There is no direct evidence of intentional discrimination in this
case.    Furthermore, assuming T.W. has produced evidence to establish a
prima facie case of racial discrimination, we find the defendant has
produced a legitimate, nondiscriminatory reason for banning T.W. from the
mall, i.e., its reasonable belief as a matter of law that T.W. was guilty
of theft.    As the district court found, the evidence on the record is not
disputed that J.V. told the security officers as follows:


        I told the security guard about [T.W.] having scissors with him
        that he was using to remove tags at the mall and that he had
        been bragging about stealing stuff that day, including a pair
        of Reeboks. [T.W.] denied that he was using the scissors to
        steal things, but I knew that was not true.


J.V. Aff. at ¶ 11.    On the basis of J.V's statement and the fact that T.W.
was found in possession of scissors, the defendant urges that the reason
for banning T.W. from the mall was based upon a non-discriminatory reason.
Although T.W.'s deposition states that he did not steal anything from the
store, that he told security officials he did not take anything, and that
he heard J.V. tell the




                                     -2-
security officers that neither T.W. nor he had ever stolen any property,
the fact remains that J.V.'s affidavit in regards to what he told the
security guards about T.W. is not disputed on the summary judgment record.
As the district court points out, T.W.'s caucasian companion, J.V., was
banned for a longer period of time than T.W. and there is no evidence the
defendant rescinded the ban against J.V. or knowingly allowed J.V. to
violate the ban.       We further find no evidence that the defendant's
reasonable belief in T.W.'s guilt was pretext for racial discrimination.
T.W. acknowledged in his deposition that he had not previously been
harassed by the security officials and that he initiated contact with the
officials in this case.   We therefore affirm the district court's grant of
summary judgment on the § 1981 claim.1


Minnesota Human Rights Act


     The   Minnesota    Human   Rights   Act   requires   plaintiffs   claiming
discrimination "to present proof of discriminatory motive" in the same
manner as plaintiffs under federal anti-discrimination laws.              E.g.,
Sigurdson v. Isanti County, 386 N.W.2d 715, 720 (Minn. 1986).          Thus, we
affirm the grant of summary judgment to the defendant on T.W.'s state
discrimination claim for the reasons given above.


False Imprisonment


     Minn. Stat. § 629.366 provides that a person may be detained




      1
       The record contains various allegations that the security
officials made an unspecified racial slur against T.W.; that
security officials often harassed young people on the basis of
their race, clothing, and hairstyles; that the security officials
entered a store without an invitation from that store to accuse an
African-American woman of shoplifting; and that the defendant
banned a disproportionate number of African-Americans compared to
Minnesota's population at large. We have carefully reviewed the
overall record and find that this evidence is either too
generalized or otherwise inadmissible to support an inference of
intentional racial discrimination in this case.

                                     -3-
by a "merchant or merchant's employee" for up to one hour "if the merchant
or employee has reasonable cause to believe . . . that the person has
taken, or is taking, an article of value without paying for it, from the
possession of the merchant in the merchant's place of business[.]"            Minn.
Stat. § 629.366, subd. 1(a)(1), (c).


     The district court found it undisputed, based upon T.W.'s deposition,
that he was detained in the security room for forty-five minutes and
overall for no more than one hour.     Thus, the court held the defendant was
entitled to immunity against T.W.'s false imprisonment claim under the
Minnesota statute.    We agree.


     For   the   reasons   stated,   the   grant   of   summary   judgment   to   the
defendant is AFFIRMED.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-